DETAILED ACTION 
Response to Amendment
This office action has been issued in response to the response filed 2/23/21.  Claims 1-2, 4-5, 7-9, 11, 13-14, 21-24, 26-29 are pending in this application. Applicant's arguments have been carefully considered. New grounds of rejection have been presented herein.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting persuasive remarks, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly this action is made FINAL.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11, 13-14, 21-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawdon et al, hereinafter “S1” (US patent # 6928459) which @ col 4 lines 62-67 incorporates by reference, Sawdon et al. hereinafter “S2” (US patent # 6829678), such that S1/S2 are independent claim 1, 8, 21 S1/S2 discloses: A method comprising:  
              selecting, by a storage system a storage device from among a plurality of storage devices based on a weight associated with each storage device on which to allocate a data extent [each file system that is to allocate space uses a weighted allocation technique to determine the order in which devices are selected for allocation and the frequency for allocating space on those devices. The file systems allocating space on a particular device agree upon the weight for that device, so that the total allocation of each device remains proportional to the weight assigned to that device – S1 col 5 lines 55-64] and 
decreasing, by the storage system, the weight associated with the selected storage device [Once a device is selected, its current weight and the total allocations remaining in the cycle are both decremented  - S2 col. 8 lines 44-51] to a value greater than zero [from a given list of devices and associated weights, where the weights are greater than zero, the lowest weight in the list is determined … Subsequent to finding the minimum weight, the weights are normalized such that the lowest weight is 1.0 and the other weights are proportionally higher - S2 col. 4 line 65 –col 5 line 11] such that the selected storage device is fully allocated but remains selectable to allocate a subsequent data extent in response to allocation of the data extent on the selected storage device [a device may become fully allocated under a capacity and/or free-space weighting allocation scheme, in the process going from an initial allocation and an initial capacity to a current (full capacity) allocation disclosed in S2 col 9 lines 50 col 10 line 2 (note that a hybrid weighting scheme is also disclosed in S2 col 10 lines 15-25), when considered in view of S2 col. 4 line 65 –col 5 line 11], wherein each storage device of the plurality of storage devices is selectable by the storage system when fully allocated having an associated weight with the value greater than zero [storage controller 120 may manage the disk drives 160 in conjunction with thin provisioning module 140. Thin provisioning module 140 may use an over-allocation scheme …  Over-allocation allows a storage system 110 to allocate more space to a computing system than is physically reserved or available on the disk drives  - Bar-El 0020].
S1/S2 does not explicitly disclose a selected storage device being fully allocated but remaining selectable to allocate a subsequent data extent in response to allocation of a data extent on a selected storage device, although the disclosure of a device advancing to a fully allocated state (within the context of a “capacity” and/or “free-space weighting” allocation scheme) in the process going from an initial allocation and an initial capacity to a current (full capacity) allocation disclosed in S2 col 9 lines 50 col 10 line 2 (note that a hybrid weighting scheme is also disclosed in S2 col 10 lines 15-25), when considered in view of S2 col. 4 line 65 –col 5 line 11 – which appears to implicitly teach this limitation.
Nevertheless, in the same field of endeavor Bar-El teaches means for improving performance in a storage system wherein a storage controller may manage disk drives in conjunction with a thin provisioning module and wherein thin provisioning module may use an over-allocation scheme such that over-allocation allows a storage system to allocate more space to a computing system than is physically reserved or available on the disk drives - Bar-El 0020, thereby allowing a fully allocated storage device to remain selectable for further allocation.  Therefore S1/S2 in view of Bar-El teaches & renders obvious, all limitations of the instant claims.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to allow a selected storage device being fully allocated to remain selectable to allocate a subsequent data extent in response to allocation of a data extent on a selected storage device in the invention of S1/S2 as taught by Bar-El because this would be advantageous for improving performance in a storage system (Bar-El abstract, 0020).
With respect to dependent claim 2, 9, 22 S1/S2/Bar-El discloses increasing, by the storage system, the weight associated with the selected storage device in response to de-allocating the data extent [Free Space Weighting--The weights may be based upon the relative amount of free space on each device. Under this technique, devices with a higher percentage of free space receive proportionately more allocations. This serves to rebalance unevenly filled devices, which may have resulted from adding new devices to an existing system or previously using round-robin allocation on uneven sized devices. The weights can be adjusted dynamically to account for changes in the relative amount of free space. For devices that are evenly filled, the free space weighting technique is equivalent to capacity weighting – S2 col 9 lines 58-67 in other words, as space is allocated from a storage device, it has less free space and its weight is decreased corresponding to its decrease in free space, as a drive adds free space, from deallocation or freeing of allocated space, its weight increases corresponding to its increase in free space].
With respect to dependent claim 4, 24 S1/S2/Bar-El discloses receiving, by the storage system, a request to allocate an additional data extent as part of a request for creation of an additional volume, the additional volume comprising one or more data stripes in which the additional data extent is located [Free Space Weighting--The weights may be based upon the relative amount of free space on each device. Under this technique, devices with a higher percentage of free space receive proportionately more allocations. This serves to rebalance unevenly filled devices, which may have resulted from adding new devices to an existing system – S2 col 9 lines 58-67 in view of col 9 lines 28-42 and col 1 lines 47-65]
With respect to dependent claim 5 S1/S2/ Bar-El discloses selecting, by the storage system, a plurality of data extents on a plurality of corresponding storage devices to allocate based on the weight associated with each storage device to create a data stripe in the provisioned volume [obtaining weights for at least a subset of a plurality of storage devices; and generating a stripe order using one or more of the weights, the stripe order indicating an order and frequency of allocating space on multiple storage devices of the plurality of storage devices, and wherein the generating is independent of a weighting assignment used in obtaining the weights S2 col 2 lines 50-59 in view of col 9 lines 58-67].
With respect to dependent claim 7, 14 S1/S2/ Bar-El discloses wherein the weight associated with each storage device comprises a first component influenced by an allocation or de-allocation of a data extent on each respective storage device and a second component influenced by a total capacity of each respective storage device [hybrid allocation scheme may use multiple components including free space (influenced by allocation/deallocation) and capacity weighting –S2 col 10 lines 15-25].
With respect to dependent claim 11 S1/S2/ Bar-El discloses wherein the data extent is included in a first data stripe across a first subset of the storage devices, and wherein an additional data extent is included in a second data stripe across a second subset of the storage devices, and wherein one or more storage devices in the second subset overlaps with one or more in the first subset [one or more stripe orders can be generated and used to allocate space across the storage devices. As examples, one stripe order can be used for all allocations of a file system; in another example, the storage devices are partitioned into groups, and a stripe order is generated and used for each group; and in yet another embodiment, a stripe order is generated for each file that is going to have space allocated therefor – S2 col 10 lines 33-44].  
With respect to dependent claim 13 S1/S2/ Bar-El discloses wherein the provisioned volume comprises a thinly-provisioned volume [Bar-El 0019-0020].
With respect to dependent claim 23 S1/S2/ Bar-El discloses de-allocate the data extent in response to a data removal request to the provisioned volume [S1 col 8 lines 12-25].
With respect to dependent claim 26 S1/S2/ Bar-El discloses wherein decreasing the weight associated with the selected storage device is proportionate to a total number of data extents supported by the storage device [Space is allocated on data storage devices in proportion to weights associated with the storage devices – S2 abstract; Capacity Weighting--To better distribute the allocations across uneven sized devices, the weights can be assigned using the relative capacity of each device. This weighting technique causes the devices to fill in the same proportion (i.e., the percentage utilized on each device is the same, regardless of the capacity of the device). Consequently, the expected I/O load on each device is also in proportion the device's capacity - S2 col 9 lines 50-57].

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over S1/S2 in view of Bar-El further in view of Merchant (US PGPUB # 20040230862)
With respect to dependent claim 27, 28, 29 S1/S2/ Bar-El discloses does not explicitly disclose supporting a pseudorandom process for selecting among a plurality of storage devices. Nevertheless in the same field of endeavor Merchant teaches techniques for assignment and layout of storage device data, wherein a pseudo random selection technique may be used – Merchant abstract in view of 0116, such that the combination of references teaches wherein decreasing the weight includes supporting a pseudorandom process for selecting among the plurality of storage devices [Merchant abstract in view of 0112-0116].   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to support a pseudorandom process for selecting among a plurality of storage devices in the invention of S1/S2/Bar-El as taught by Merchant because this would be advantageous for facilitating load balancing among a plurality of storage devices, which would be conducive to optimizing access-latency/throughout of the storage system (Merchant 0112-0116). 

 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 7-8 that “The rejection proposes to modify the allocation technique of Sawdon S1/S2 to use the thin provisioning and over allocation of Bar-El at 0020. Office Action, 4. Bar-El is cited to disclose "thin provisioning," where "over-allocation allows a storage system 110 to allocate more space to a computing system that is physically reserved or available on the disk drives." Bar-El, 0020. However, Bar-El qualifies over allocation by noting that "space on the disk drives 160 may not be allocated until data is actually accessed (e.g., read or written)." Bar-El, 0020. Thus, the over allocation in Bar-El refers only to its "thin provisioned, or virtual, address space," (emphasis added) but does not apply to writing data to the disk. Put another way, the over allocation in Bar- El does not apply to storage devices - it only applies to the virtual address space. Thus, Bar-El does not teach or suggest applying its thin provisioning concept, including over-allocation, to a function that writes data to a storage device. Since the striping order of Sawdon S2 is performed to write data blocks to storage devices, the over-allocation of Bar-El does not apply to the cited portions of Sawdon S2. In fact, applying The examiner respectfully submits that the virtual address space corresponds to storage devices and the disclosed over allocation in Bar- El does indeed apply to storage devices. In other words, Bar-El teaches applying its thin provisioning concept, including over-allocation, to write data to a storage device – as disclosed at least in step p240 of fig 2. Applicant’s conclusory statements regarding how combining Bar-El with Sawdon “would result in a striping order that exceeded a capacity of one or more of the devices” are unpersuasive to the extent that they are predicated on unpersuasive remarks preceding the conclusory statement.].
Regarding applicant’s arguments on page 8 that “Additionally, the rejection attempts to show that Sawdon S1/S2 renders claim 1 obvious even without Bar-El. The rejection cites Sawdon S2 at 9:50-10:2, asserting that "the process going from an initial allocation and an initial capacity to a current (full capacity) allocation... appears to implicitly teach this limitation." Office Action, 3-4. However, the rejection appears to be taking liberties with the disclosure of Sawdon S2. For instance, there is no teaching in Sawdon S2 that its current allocation somehow equals full capacity, much less the claimed "fully allocated." This allegation is simply unsupported by Sawdon S2. The rejection proposes to view this passage of Sawdon S2 also in view of its passage at 4:65-5:11. Such passage discloses "finding the minimum weight ... [And] the weights are normalized such that the lowest weight is 1.0." However, once again, there is simply no indication in Sawdon S2 that any of the storage devices are 'fully allocated," nor is there any disclosure in Sawdon S1/S2 of the concept of being "fully allocated." For this additional reason, claim 1 is not obvious”		[The examiner respectfully submits that as allocations occur over time, that the storage devices accepting those allocations will eventually get full since allocateable space is finite once a device is full, it will still have its weight normalized according to the teachings of S1/S2 for participating in future allocations].
Regarding applicant’s arguments on page 8-9 that “Also, the rejection's minimal effort to provide any reason to combine Sawdon S1/S2 with Bar-El is at odds with the PTAB's jurisprudence in recent informative decisions. See Hulu, LLC v. Sound View Innovations, LLC, Case IPR2018-00582, Paper 34, at 21 (Aug. 5, 2019) (designated: Dec. 11, 2019) (obviousness not shown due to "reliance on a generic desire for 'improved access times' ... strikes us as a bald statement about what could have been achieved at the time of the invention.") (emphasis added). The rejection's statement that the combination would somehow "be advantageous for improving performance in a storage system" is just a bald statement about a generic desire and fails for at least this reason. The rejection's attempt at showing some kind of advantage is belied by the fact that applying Bar-El's over-allocation to the allocation technique of Sawdon S1/S2 would result in a striping order that exceeded a capacity of one or more of the devices. The examiner respectfully submits that the motivation for thin provisioning and over-allocation is taken directly from the abstract & 0003, 0015 of Bar-El, which discloses that the teachings within Bar-El, pertaining to allocation are “A method for improving performance in a storage system”. Paragraph 0020 specifically teaches thin-provisioning and over-allocation].
All remarks are understood to have been addressed herein.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marwan  Ayash/ - Examiner - Art Unit 2133
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133